PER CURIAM:
Lonnie Edgar Peeler petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to vacate filed pursuant to 28 U.S.C. § 2255 (2000). He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court denied his motion to vacate in an order entered on April 12, 2007. Accordingly, because the district court has recently decided Peeler’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *267and argument would not aid the decisional process.

PETITION DENIED.